NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



          United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                        April 18, 2008


                                           Before 

                            JOHN L. COFFEY, Circuit Judge

                            KENNETH F. RIPPLE, Circuit Judge

                            DIANE S. SYKES, Circuit Judge



No. 05‐4247

UNITED STATES OF AMERICA,                         Appeal from the United States 
                                                  District Court for the Western 
      Plaintiff‐Appellee,                         District of Wisconsin.

                                   v.             No. 05 CR 116

LEAVIE T. SCOTT,                                  Barbara B. Crabb, Chief Judge.

              Defendant‐Appellant.



                                         O R D E R

        This matter is before the court on remand from the Supreme Court of the United
States.  On January 7, 2008, the Supreme Court vacated the judgment of this court and
remanded the case to this court for further consideration in light of Kimbrough v. United
States, 552 U.S. ___, 128 S. Ct. 558 (2007).
No. 05-4247                                                                        Page 2

        In their statements filed in accordance with this court’s Circuit Rule 54, the
parties agree that this case should be remanded to the district court for resentencing. 
We agree.  The defendant  adequately preserved the issue of the unwarranted
sentencing disparity between crack and cocaine; he is entitled to be resentenced by the
district court under the standard set forth in Kimbrough.

     Accordingly, the sentence of the district court is vacated and the case is
remanded for proceedings consistent with this order.

                                                                     IT IS SO ORDERED